Appeal by the Kingsbridge Theatre, employer, from an award made to claimant under the Workmen’s Compensation Law. The claimant was engaged in posting bills for advertising entertainments for the theatre when he fell from a ladder and was injured. He was paid by the day and the employer furnished the ladder. In some instances at least he was given instructions from the' manager. He had been working for the theatre for a period of about twelve years. The manager of the theatre went to the hospital with him after his injuries. He was paid by the office. Award affirmed, with costs to the State Industrial Board. All concur.